PER CURIAM.
This is an appeal from the denial of appellant’s motion to vacate a default and default judgment entered pursuant thereto as well as a motion for rehearing. We reverse upon our finding in the record that appellant established both excusable neglect for not timely responding to the complaint and a meritorious defense to the action. Furthermore, he responded diligently upon learning of the default and default judgment. E.g., Sanchez v. Horrell, 660 So.2d 366, 367 (Fla. 4th DCA 1995); Inter-Atlantic Ins. Servs., Inc. v. Hernandez, 632 So.2d 1069 (Fla. 3d DCA 1994). Given the well established preference in the law for resolving disputes on the merits, Hanft v. Church, 671 So.2d 249, 250 (Fla. 3d DCA 1996) (citing North Shore Hosp., Inc. v. Barber, 143 So.2d 849, 853 (Fla.1962)), we conclude that the trial court grossly abused its discretion when it declined to set aside the default and default judgment and denied the motion for rehearing.
Reversed for further proceedings.